Citation Nr: 0700087	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  02-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a left femur chondrosarcoma, status post 
resection, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Portland, Oregon (the RO).

Procedural history

The veteran served on active duty from October 1975 to 
October 1979.

Service connection was granted for chronic synovitis of the 
left hip in an April 1980 VA rating decision.  However, tumor 
of the left hip was subsequently identified, and the service-
connected disability was redenominated residuals of a left 
femur chondrosarcoma, status post resection.  The April 2001 
rating decision which is the subject of this appeal confirmed 
and continued a previously assigned 20 percent disability 
rating.    

In June 2003, the veteran presented testimony at a hearing at 
the RO before a Veterans Law Judge (VLJ) who is no longer 
with the Board.  A transcript of the June 2003 hearing is 
associated with the veteran's claims folder.  In a December 
2003 decision, the Board remanded the claim to the RO for 
further evidentiary and procedural development.

Because the VLJ who conducted the June 2003 hearing no longer 
was employed at the Board, in November 2005, the Board 
remanded the claim to the RO for scheduling of a hearing 
before another VLJ as requested by the veteran.  In September 
2006, the veteran presented evidence before the undersigned 
VLJ.  A transcript of the September 2006 hearing has been 
associated with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


TDIU claim

At the time of the June 2003 Board hearing, the veteran 
reported that he worked a five-to-six hour day on a good day, 
limited by pain.  See the June 2003 hearing transcript, page 
3.  In contrast, at the September 2006 hearing, and in 
statements received by the RO in February and March 2006, the 
veteran presented testimony that his service-connected 
disability prevented his gainful employment and requested the 
assignment of a 100 percent disability rating.  

The issue of whether the veteran is entitled to a total 
disability rating based on individual unemployability (TDIU) 
has not been adjudicated by the RO and is not in appellate 
status at this time.  The Board notes that once a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a TDIU rating.  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
also VAOPGCPREC 
12- 2001 (July 6, 2001).

The matter of the veteran's entitlement to TDIU is referred 
to the agency of original jurisdiction for appropriate 
action.


REMAND

Factual background

A short factual background is in order.  The veteran has a 
history of a left femur diapophysis chondrosarcoma status 
post resection, with fibular and iliac bone grafts in 1982.  
In 1987, surgery was done to remove the hardware installed to 
effect the graft.  After 1987, the veteran had a history of 
stress fractures to the femur.  

The veteran's left femur disability is currently rated 20 
percent disabling.  The veteran has also been service 
connected for several surgical scars: 
a 42 centimeter scar on the left hip and thigh, rated 10 
percent disabling; and scars on the left calf, posterior 
right and left iliac crests, and anterior left and right 
iliac crests, all rated noncompensably disabling.

Reasons for remand

Additional medical evidence

At the September 2006 hearing and in an April 2006 statement, 
the veteran claims that there is additional medical 
information not in the record on appeal.  Such evidence must 
be obtained, to the extent practicable.    

Medical examination

The last VA compensation and pension (C&P) of record 
examination was completed in March 2001.  In August 2004, 
after the December 2003 Board remand, the veteran underwent a 
revision of the left proximal femoral allograft with 
reconstruction rod stabilization.  The August 2004 surgery 
was not successful and in February 2005, the veteran 
underwent another revision of fixation and grafting of the 
allograft host junction.  

It is obvious that the findings of the March 2001 C&P 
examination have been overtaken by more recent events.  There 
is nothing in the record which adequately describes the 
veteran's current condition.  Such a description is necessary 
for proper and fair adjudication of the veteran's claim for 
an increased disability rating.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty 
to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].

In addition, there is some question as to which of the 
veteran's symptoms are related to the femur disability and 
which are related to the scars, also service connected.  The 
examination should serve to distinguish the various symptoms.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran in 
writing and request that he identify or 
furnish all recent medical examination and 
treatment reports pertaining to his 
service-connected disability.  In 
particular, any recent medical records 
pertaining to the veteran should be 
obtained from the VAMC in Seattle, 
Washington.  Any such records so obtained 
should be associated with the veteran's VA 
claims folder.  

2.  Following completion of the foregoing 
development, the veteran should be 
accorded an examination by an appropriate 
medical provider, who should describe the 
veteran's service-connected disabilities.  
The examiner should particularly address 
any surgical scars and muscle damage that 
may have resulted from the surgeries 
performed subsequent to the March 2001 
examination, as well as any symptomatology 
associated therewith.  A report of 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
then readjudicate the veteran's claim of 
entitlement to an increased rating for 
residuals of a left femur chondrosarcoma, 
status post resection, currently evaluated 
as 20 percent disabling, including 
consideration of Estaban v. Brown, 6 Vet. 
App. 259 (1994) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If the benefit sought on 
appeal remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


